UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-23153 Track Group, Inc. (Exact name of registrant as specified in its charter) Utah 87-0543981 (State or other jurisdiction of incorporation or organization ) (I.R.S. Employer Identification Number) 405 S. Main Street, Suite 700, Salt Lake City, Utah 84111 (Address of principal executive offices)(Zip Code) (801) 451-6141 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,“ “accelerated filer,“ and “smaller reporting company“ in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s common stock as of May 6, 2016 was 10,290,671. Track Group, Inc. FORM 10-Q For the Quarterly Period Ended March 31, 2016 INDEX Page PART I.FINANCIAL INFORMATION Item 1 Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 17 PART II.OTHER INFORMATION 18 Item 1 Legal Proceedings 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 Defaults Upon Senior Securities 18 Item 4 Mine Safety Disclosures 18 Item 5 Other Information 18 Item 6 Exhibits 19 Signatures 20 -i- Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements TRACK GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS The accompanying notes are an integral part of these condensed consolidated statements. March 31, September 30, Assets Current assets: (Unaudited) Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $4,618,343 and $4,156,963, respectively Note receivable, current portion Prepaid expenses and other Inventory, net of reserves of $98,150 and $225,900, respectively Total current assets Property and equipment, net of accumulated depreciation of $3,092,920 and $2,822,166, respectively Monitoring equipment, net of accumulated amortization of $3,042,341 and $2,225,480, respectively Intangible assets, net of accumulated amortization of $6,952,227 and $5,628,308, respectively Other assets Goodwill Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable Accrued liabilities Current portion of long-term debt, net of discount of $0 and $222,973, respectively Total current liabilities Stock payable - related party Long-term debt, net of current portion and discount of $520,270 and $408,784, respectively Other long-term liabilities - Total liabilities Stockholders’ equity: Common stock,$0.0001 par value: 30,000,000 shares authorized; 10,290,671 outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) Total equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated statements. -1- Table of Contents TRACK GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended Six Months Ended March 31, March 31, March 31, March 31, Revenues: Products $ Monitoring & other related services Total revenues Cost of revenues: Products Monitoring & other related services Depreciation & amortization included in cost of revenues Impairment of monitoring equipment and parts (Note2) Total cost of revenues Gross profit Operating expenses: General & administrative Selling & marketing Research & development Depreciation & amortization Loss from operations ) Other income (expense): Interest expense, net ) Currency exchange rate gain (loss) Disgorgement funds received (Note 18) - - Other income, net ) Net income (loss) attributable to common shareholders ) ) ) Foreign currency translation adjustments ) ) Comprehensive income (loss) $ ) $ $ ) $ ) Basic earnings (loss) per common share $ ) $ $ ) $ ) Diluted earnings (loss) per common share $ ) $ $ ) $ ) Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted The accompanying notes are an integral part of these condensed consolidated statements. -2- Table of Contents TRACK GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Impairment of monitoring equipment and parts Bad debt expense Amortization of debt discount Stock based compensation Vesting and re-pricing of stock options Loss on disposal of property and equipment Change in assets and liabilities: Accounts receivable, net ) ) Notes receivable ) ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable Accrued expenses ) Deferred revenue - ) Net cash provided by operating activities Cash flow from investing activities: Purchase of property and equipment ) ) Capitalized software ) - Purchase of monitoring equipment and parts ) ) Leasehold improvements - ) Payment related to acquisition - ) Net cash used in investing activities ) ) Cash flow from financing activities: Principal payments on notes payable ) ) Repurchase of Series D Convertible Preferred Stock and warrants - ) Net cash used by financing activities ) ) Effect of exchange rate changes on cash ) ) Net increase (decrease) in cash ) ) Cash, beginning of period Cash, end of period $ $ Cash paid for interest $ $ Supplemental schedule of non-cash investing and financing activities: Issuance of warrants for accrued Board of Director fees Payment of interest from an increase in interest bearing debt - Common stock issuance for the acquisition of a subsidiary and milestone achievement -3- Table of Contents TRACK GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) BASIS OF PRESENTATION The unaudited interim condensed consolidated financial information of Track Group, Inc. and subsidiaries (collectively, the “Company“ or “Track Group“) has been prepared in accordance with the Instructions to Form 10-Q and Article 8 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC“).Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP“) have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, the accompanying interim consolidated financial information contains all adjustments, consisting only of normal recurring adjustments necessary to present fairly the Company’s financial position as of March 31, 2016, and results of its operations for the three and six months ended March 31, 2016.These financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto that are included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2015.The results of operations for the three and six months ended March 31, 2016 may not be indicative of the results for the fiscal year ending September 30, 2016. (2) PRINCIPLES OF CONSOLIDATION The condensed consolidated financial statements include the accounts of Track Group and its subsidiaries. All significant inter-company transactions have been eliminated in consolidation. Certain prior year amountson the consolidated statement of operationshave been reclassified to conform to the current period presentation.These reclassifications have no impact on the previously reported net loss. (3) RECENTLY ISSUED ACCOUNTING STANDARDS From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board (“FASB“) or other standard setting bodies, which are adopted by the Company as of the specified effective date. Unless otherwise discussed, the Company believes that the impact of recently issued standards that are not yet effective will not have a material impact on its financial position or results of operations upon adoption. In April 2016, the FASB issued ASU 2016-10, Revenue from Contracts with Customers (Topic 606): Identifying Performance Obligations and Licensing, (“ASU 2016-10“). This update was intended to clarify two aspects of Topic 606: identifying performance obligations and the licensing implementation guidance, while retaining the related principles for those areas. The effective date for ASU 2016-10 is the same as Topic 606, which begins for annual reporting periods beginning after December 15, 2017. Management is currently evaluating the impact of the pending adoption of ASU 2016-10 on the Company’s consolidated financial statements. In March 2016, FASB issued ASU 2016-08, Revenue from Contracts with Customers (Topic 606): Principal versus Agent Considerations (Reporting Revenue Gross versus Net). This update was intended to improve the operability and understandability of the implementation guidance on principal versus agent considerations. The amendments in this update have the same effective date as ASC 606 as discussed above. Management is currently evaluating the impact of the pending adoption of ASU 2016-08 on the Company’s consolidated financial statements. In March 2016, FASB issued ASU 2016-09, Compensation - Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting. The amendments in this update change the accounting for certain stock-based compensation transactions, including the income tax consequences and cash flow classification for applicable transactions. The amendments in this update are effective for annual periods beginning after December 31, 2016 and interim periods within those annual periods. Management is currently evaluating the impact that this amendment will have on its consolidated financial statements. In February 2016, FASB issued ASU No. 2016-02, Leases (Topic 841). For lessees, the amendments in this update require that for all leases not considered to be short term, a company recognize both a lease liability and right-of-use asset on its balance sheet, representing the obligation to make payments and the right to use or control the use of a specified asset for the lease term. The amendments in this update are effective for annual periods beginning after December 15, 2018 and interim periods within those annual periods. Management is currently evaluating the impact that this amendment will have on its consolidated financial statements. In November 2015, the FASB issued Accounting Standards Update No. 2015-17, Income Taxes (Topic 740): Balance Sheet Classification of Deferred Taxes (“ASU 2015-17“). Current GAAP requires an entity to separate deferred income tax liabilities and assets into current and noncurrent amounts in a classified statement of financial position. To simplify the presentation of deferred income taxes, ASU 2015-17 requires that deferred tax liabilities and assets be classified as noncurrent in a classified statement of financial position. The current requirement that deferred tax liabilities and assets of a tax-paying component of an entity be offset and presented as a single amount is not affected by the amendments in this Update. The amendments in this update are effective for financial statements issued for annual periods beginning after March 15, 2016, and interim periods within those annual periods. Earlier application is permitted for all entities as of the beginning of an interim or annual reporting period.The adoption of ASU 2015-17 is not expected to have a material impact on the Company’s consolidated financial statements. -4- Table of Contents In September 2015, the FASB issued ASU 2015-16, Simplifying the Accounting for Measurement-Period Adjustments (“ASU 2015-16“). ASU 2015-16 requires an acquirer to recognize adjustments to provisional amounts that are identified during the measurement period in the reporting period in which the adjustment amounts are determined. ASU 2015-16 will be effective for the Company’s fiscal year beginning March 1, 2017 and subsequent interim periods. The adoption of ASU 2015-16 is not expected to have a material effect on the Company’s consolidated financial statements. In July 2015, the FASB issued ASU 2015-11, Simplifying the Measurement of Inventory, (“ASU 2015-11“). ASU 2015-11 requires that an entity measure inventory at the lower of cost and net realizable value, unless the entity is using the LIFO or retail inventory method. ASU 2015-11 will be effective for the Company’s fiscal year beginning October 1, 2017 and subsequent interim periods, with early adoption permitted. Management is currently evaluating the impact of the pending adoption of ASU 2015-11 on the Company’s consolidated financial statements. In April 2015, the FASB issued ASU 2015-03, Simplifying the Presentation of Debt Issuance Costs, (“ASU 2015-03“). ASU 2015-03 requires that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. ASU 2015-03 will be effective for the fiscal year beginning January 1, 2016 and subsequent interim periods, with earlier adoption permitted. ASU 2015-03 will be effective for the Company’s fiscal year beginning October 1, 2016 and subsequent interim periods. Management is currently evaluating the impact of the pending adoption of ASU 2015-03 on the Company’s consolidated financial statements. (4) IMPAIRMENT OF LONG-LIVED ASSETS The Company reviews its long-lived assets for impairment when events or changes in circumstances indicate that the book value of an asset may not be recoverable and in the case of goodwill, at least annually. The Company evaluates whether events and circumstances have occurred which indicate possible impairment as of each balance sheet date. If the carrying amount of an asset exceeds its fair value, an impairment charge is recognized for the amount by which the carrying amount exceeds the estimated fair value of the asset.Impairment of long-lived assets is assessed at the lowest levels for which there is an identifiable fair value that is independent of other groups of assets.The Company recorded $60,000 and $85,221 of impairment expenses related to monitoring equipment for the three months ended March 31, 2016 and 2015, respectively. Additionally, the Company recorded $120,000 and $140,301 of impairment expenses related to monitoring equipment for the six months ended March 31, 2016 and 2015, respectively. (5) BUSINESS COMBINATIONS The Company accounts for its business acquisitions under the acquisition method of accounting as indicated in ASC 805, Business Combinations, which requires the acquiring entity in a business combination to recognize the fair value of all assets acquired, liabilities assumed, and any non-controlling interest in the acquiree; and establishes the acquisition date as the fair value measurement point. Accordingly, the Company recognizes assets acquired and liabilities assumed in business combinations, including contingent assets and liabilities and non-controlling interest in the acquiree, based on fair value estimates as of the date of acquisition. In accordance with ASC 805, the Company recognizes and measures goodwill as of the acquisition date, as the excess of the fair value of the consideration paid over the fair value of the identified net assets acquired. Acquired Assets and Assumed Liabilities Pursuant to ASC No. 805-10-25, if the initial accounting for a business combination is incomplete by the end of the reporting period in which the combination occurs, but during the allowed measurement period not to exceed one year from the acquisition date, the Company retrospectively adjusts the provisional amounts recognized at the acquisition date, by means of adjusting the amount recognized for goodwill. Contingent Consideration In certain acquisitions, the Company agrees to pay additional amounts to sellers contingent upon achievement by the acquired businesses of certain negotiated future goals, such as targeted earnings levels. The Company records contingent consideration based on its estimated fair value as of the date of the acquisition. The Company evaluates and adjusts the value of contingent consideration, if necessary, at each reporting period based on the progress toward and likely achievement of certain targets on which issuance of the contingent consideration is based. Any differences between the acquisition-date fair value and the changes in fair value of the contingent consideration subsequent to the acquisition date are recognized in current period earnings until the arrangement is settled. (6) ACCUMULATED OTHER COMPREHENSIVE LOSS Comprehensive loss includes net loss as currently reported under U.S. GAAP and other comprehensive loss. Other comprehensive loss considers the effects of additional economic events, such as foreign currency translation adjustments, that are not required to be recorded in determining net loss, but rather are reported as a separate component of stockholders’ equity. The Chilean Peso, New Israeli Shekel and the Canadian Dollar are used as functional currencies of the following operating subsidiaries: (i) Track Group Chile SpA; (ii) Track Group International Ltd.; and (iii) Track Group Analytics Limited, respectively. The balance sheets of all subsidiaries have been converted into United States Dollars (USD) at the exchange rate prevailing at March 31, 2016. -5- Table of Contents (7) NET LOSS PER COMMON SHARE Basic net loss per common share ("Basic EPS") is computed by dividing net loss available to common shareholders by the weighted average number of common shares outstanding during the period. Diluted net loss per common share ("Diluted EPS") is computed by dividing net loss attributable to common shareholders by the sum of the weighted-average number of common shares outstanding and the weighted-average dilutive common share equivalents outstanding.The computation of Diluted EPS does not assume exercise or conversion of securities that would have an anti-dilutive effect. Common share equivalents consist of shares issuable upon the exercise of common stock options and warrants.As of March 31, 2016 and 2015, there were 436,705 and 262,603 outstanding common share equivalents, respectively, that were not included in the computation of Diluted EPS for the three and six months ended March 31, 2016 and the three and six months ended March 31, 2015, respectively as their effect would be anti-dilutive. The common stock equivalents outstanding as of March 31, 2016 and 2015 consisted of the following: March 31, March 31, Exercise of outstanding common stock options and warrants Total common stock equivalents (8) ACQUISITION Track Group Analytics Limited On November 26, 2014, the Company entered into a Share Purchase Agreement to purchase from the shareholders of Track Group Analytics Limited, formerly G2 Research Limited (“TGA“), all issued and outstanding shares of TGA for an aggregate purchase price of up to CAD$4,600,000 (the “TGAAcquisition“), of which CAD$2,000,000 was paid in cash to the TGA shareholders on the Closing Date with the remainder of the purchase price to be paid as follows: (i) CAD$600,000 to the former TGA shareholders in shares of common stock of which one-half of the shares were issued on the one-year anniversary of the closing and the balance to be issued on the two-year anniversary of the closing; and (ii) the CAD$2,000,000 to the former TGA shareholders in shares of common stockover a two-year period beginning as of the closing, upon the achievement of certain milestones set forth in the purchase agreement. As of March 31, 2016, the Company had issued 38,499 shares of common stock in connection to this acquisition and 70,962 shares of common stock to the TGA shareholders upon achieving certain performance milestones. During the third quarter of fiscal 2015, the Company received the final valuation report for the TGA Acquisition. The Consolidated Balance Sheet at March 31, 2016 has been retrospectively adjusted to include the effect of the measurement period adjustments as required under ASC 805,Business Combinations, (“ASC 805“). The revisions to the purchase price allocation for the acquisition resulted from the Company’s finalization of valuation of long-term and intangible assets with consideration of the valuation report obtained from a third party appraisal firm. The aforementioned adjustments resulted in a retrospective adjustment to goodwill by $2,384,000 and other intangibles by $1,817,000. The $1,653,000 in goodwill recognized as a result of this acquisition is not deductible for income tax purposes. The fair value of patents, developed technology, customer contracts/relationship, tradename and trademarks were capitalized as of the acquisition date and will be subsequently amortized using a straight-line method to depreciation and amortization expense over their estimated useful lives. Summary of Unaudited Pro-Forma Information The unaudited pro-forma information below for the three and six months ended March 31, 2016 and 2015 gives effect to each of the acquisitions described herein as, if the acquisitions had occurred on October1, 2013. The pro-forma financial information is not necessarily indicative of the results of operations if the acquisitions had been effective as of this date. Three Months Ended Six Months Ended March 31, March 31, March 31, March 31, Revenues: Loss from operations ) Net income (loss) from continuing operations ) ) ) Basic earnings (loss) per common share $ ) $ $ ) $ ) Diluted earnings (loss) per common share $ ) $ $ ) $ ) Net income (loss) attributable to common shareholders ) ) ) Basic earnings (loss) per common share $ ) $ $ ) $ ) Diluted earnings (loss) per common share $ ) $ $ ) $ ) (9) PREPAID AND OTHER EXPENSES The carrying amounts reported in the balance sheets for prepaid expenses and other current assets approximate their fair market value based on the short-term maturity of these instruments. As of March 31, 2016 and September 30, 2015, the outstanding balance of prepaid and other expenses was $937,326 and $1,266,277, respectively.The $937,326 as of March 31, 2016 is comprised largely of prepayments toward inventory purchases, vendor deposits and other prepaid expenses. -6- Table of Contents (10) INVENTORY Inventory is valued at the lower of the cost or market.Cost is determined using the first-in, first-out (“FIFO“) method.Market is determined based on the estimated net realizable value, which generally is the item’s selling price.Inventory is periodically reviewed in order to identify obsolete, damaged or impaired items. Inventory consists offinished goods that are sold to customers and used for minor repairs of ReliAlertTM, Shadow, and other tracking devices. Completed ReliAlertTM, and other tracking devices are reflected in Monitoring Equipment.As of March 31, 2016 and September 30, 2015, respectively, inventory consisted of the following: March 31, September 30, Finished goods inventory $ $ Reserve for damaged or obsolete inventory ) ) Total inventory, net of reserves $ $ (11) PROPERTY AND EQUIPMENT Property and equipment as of March 31, 2016 and September 30, 2015, were as follows: March 31, September 30, Equipment, software and tooling $ $ Automobiles Leasehold improvements Furniture and fixtures Total property and equipment before accumulated depreciation Accumulated depreciation ) ) Property and equipment, net of accumulated depreciation $ $ Depreciation expense recognized for property and equipment for the three months ended March 31, 2016 and 2015 was $212,902 and $149,188, respectively. Depreciation expense for property and equipment for the six months ended March 31, 2016 and 2015 was $388,990 and $320,095, respectively. (12) MONITORING EQUIPMENT Monitoring equipment as of March 31, 2016 and September 30, 2015, was as follows: March 31, September 30, Monitoring equipment $ $ Less: accumulated amortization ) ) Monitoring equipment,net of accumulated depreciation $ $ The Company began leasing monitoring equipment to agencies for offender tracking in April 2006 under operating lease arrangements.The monitoring equipment is amortized using the straight-line method over an estimated useful life of three to five years. Depreciation of monitoring equipment for the three months ended March 31, 2016 and 2015 was $408,285 and $248,495, respectively. Depreciation of monitoring equipment for the six months ended March 31, 2016 and 2015 was $784,753 and $438,109, respectively. These expenses were recognized in cost of revenues. (13) INTANGIBLE ASSETS The following table summarizes the activity of intangible assets for the second fiscal quarter ended March 31, 2016: March 31, September 30, Patent & royalty agreements $ $ Technology Customer relationships Trade name Website Total intangible assets Accumulated amortization ) ) Intangible assets, net of accumulated amortization $ $ The intangible assets summarized above were purchased on various dates from January 2010 through March 2016. The assets have useful lives ranging from three to ten years. Amortization expense for the three months ended March 31, 2016 and 2015 was $521,664 and $468,691, respectively. Amortization for the six months ended March 31, 2016 and 2015 was $1,045,612 and $939,684, respectively. -7- Table of Contents (14) GOODWILL The following table summarizes the activity of goodwill at March 31, 2016 and September 30, 2015, respectively: March 31, September 30, Balance - beginning of period $ $ Additions resulting from acquisitions: Acquisition of Track Group Analytics Limited - Effect of foreign currency translation on goodwill ) Balance - end of period $ $ Goodwill is recognized in connection to acquisition transactions in accordance with ASC 805. The Company performs an impairment test for goodwill annually or more frequently if indicators of potential impairment exist. No impairment of goodwill had been recognized through March 31, 2016. (15) OTHER ASSETS As of March 31, 2016 and September 30, 2015, the outstanding balance of other assets was $2,703,498 and $2,619,035, respectively.The balance of other assets is comprised largely of a large performance bond for an international customer.The Company anticipates this restricted cash will be unrestricted and available to the Company in March2018. (16) ACCRUED EXPENSES Accrued expenses consisted of the following as of March 31, 2016 and September 30, 2015: March 31, September 30, Accrued royalties $ $ Accrued payroll, taxes and employee benefits Accrued consulting and professional fees Accrued taxes - foreign and domestic Accrued settlement costs Accrued board of directors fees Accrued rent, office and other expenses Accrued cellular costs Accrued warranty and manufacturing costs Accrued interest Total accrued expenses $ $ -8- Table of Contents (17) DEBT OBLIGATIONS On July 14, 2015, we entered into an Amended and Restated Facility Agreement (the “Amended Facility Agreement“) with Conrent Invest S.A. (“Conrent“) to amend certain provisions of the Company’s existing $25.0 million unsecured debt facility. Pursuant to the terms and conditions of the Amended Facility Agreement, effective June 30, 2015, the Company was able to borrow an additional $5.4 million of unsecured debt, which, together with the $25.0 million of unsecured debt previously borrowed under the debt facility, now accrues interest at a rate of 8% per annum and mature on July 31, 2018. The Amended Facility Agreement also provides the Company with a voluntary prepayment option, whereby the Company may pay all amounts borrowed, including all accrued but unpaid interest, prior to the maturity date without any penalty or prepayment fee. In connection with the execution of the Amended Facility Agreement, the Company used theavailable$5.4 million to pay to Conrent an arrangement fee of $500,000 and $822,222 of accrued but unpaid interest.During the year ended September 30, 2015, theCompany received the remaining $4.08 million. On September 25, 2015, the Company entered into a Loan Agreement (the “Loan Agreement“) with one of the Company’s related parties, Sapinda Asia Limited (“Sapinda“) to provide the Company with a $5.0 million line of credit that accrues interest at a rate of 3% per annum for undrawn funds, and 8% per annum for borrowed funds. Pursuant to the terms and conditions of the Loan Agreement, available funds may be drawn down at the Company’s request at any time until the Loan Agreement matures on September 30, 2017 (the “Maturity Date“), when all borrowed funds, plus all accrued but unpaid interest will become due and payable. The Company, however, may elect to satisfy any outstanding obligations under the Loan Agreement prior to the Maturity Date without penalties or fees. The Company drew $1,399,644 on this line of credit during the six months ended March 31, 2016. Debt obligations as of March 31, 2016 and September 30, 2015, respectively, are comprised of the following: March 31, September 30, Unsecured facility agreement with an entity whereby, as of June 30, 2015, the Company can borrow up to $30.4 million bearing interest at a rate of 8% per annum, payable in arrears semi-annually,with all principal and accrued and unpaid interest due on July 31, 2018. A $1.2 million origination fee was paid and recorded as a debt discount and will be amortized as interest expense over the term of the loan. The remaining debt discount was $520,270 and $631,757 at March 31, 2016 and September 30, 2015, respectively. $ $ The Loan Agreement, whereby the Company can borrow up to $5 million at 8% per annum on borrowed funds maturing on September 30, 2017. - The Company entered into an agreement whereby the Company was granted a non-exclusive, irrevocable, perpetual and royalty-free license to certain patents with an entity. The Company agreed to pay $4,500,000 over two years or $187,500 per month through February 2016. - Capital leases with effective interest rates that range between 8.51% and 17.44%.Leases mature between June 2015 and November 2016.$154,410 was assumed through the sale of Midwest Monitoring & Surveillance, Inc. to its former owners. Non-interest bearing notes payable to a governmental agency assumed in conjunction with the G2 acquisition. Total debt obligations Less current portion ) ) Long-term portion of related party debt - - Long-term debt, net of current portion $ $ The following table summarizes the Company’s future maturities of debt obligations, net of the amortization of debt discounts as of March 31, 2016: Fiscal Year Total $ 2020 & thereafter Debt discount ) Total $ In connection with the TGA Acquisition, as described in Note 8 above, the Company assumed three notes payable to the Atlantic Canada Opportunities Agency (“ACOA“). These notes are non-interest bearing notes and are payable in monthly increments ranging from $3,125 to $4,125. -9- Table of Contents (18) RELATED-PARTY TRANSACTIONS Disgorgement Funds Received During January 2015, the Company received notice from a shareholder of the Company stating that the shareholder was returning realized profits from their trades of the Company’s common stock during the year ended September 30, 2014. The shareholder also indicated that during this time, the shareholder was subject to Section 16 of the Security Exchange Act of 1934, as amended (the “Exchange Act”) because they owned more than 10% of the shares of Company common stock. As such, the shareholder complied with Section 16(b) of the Exchange Act by returning the realized profits to the Company in the amount of $4.7 million. The Company received these funds during January 2015. Related-Party Loan Agreement On September 25, 2015, the Company entered into the Loan Agreement described in Note 17 above with Sapinda Asia, a significant shareholder,to provide the Company with a $5.0 million line of credit that accrues interest at a rate of 3% per annum for undrawn funds and 8% per annum for borrowed funds. Pursuant to the terms and conditions of the Loan Agreement, available funds may be drawn down at the Company’s request at any time until the loan agreement matures on September 30, 2017, when all borrowed funds, plus all accrued but unpaid interest will become due and payable. The Company, however, may elect to satisfy any outstanding obligations under the loan agreement prior to the maturity date without penalties or fees. The Company drew $1,399,644 of this line of credit during the six months ended March 31, 2016. Stock Payable – Related Party In connection with the acquisitions described under Note 8 above, the Company recognized a liability for stock payable to the former owners of the entities acquired. In conjunction with the respective purchase agreements, shares of the Company’s stock are payable based on the achievement of certain milestones. Changes in the stock payable liability are shown below: March 31, September 30, Beginning balance $ $ Stock payable resulting from the acquisition of Track Group Analytics - Payment of shares for achieving performance milestones ) ) Ending balance $ $ Shares of common stock valued at $3,000,000 that can be earned by the former owner of GPS Global for achieving certain milestones were included in the beginning balance shown above. Each of the foregoing related-party transactions was reviewed and approved by disinterested and independent members of the Company's Board of Directors. (19) PREFERREDAND COMMONSTOCK The Company is authorized to issue up to 20,000,000 shares of preferred stock, $0.0001 par value per share. The Company's Board of Directors has the authority to amend the Company's Articles of Incorporation, without further shareholder approval, to designate and determine, in whole or in part, the preferences, limitations and relative rights of the preferred stock before any issuance of the preferred stock and to create one or more series of preferred stock. As of March 31, 2016, there were no shares of preferred stock outstanding. During the year ended September 30, 2015, the Company purchased 42,000 warrants to purchase shares of Series D Preferred for $10,500 in cash. As of March 31, 2016, zero warrants to purchase shares of Series D Preferred were issued and outstanding. During the six months ended March 31, 2016, the Company issued 7,185 shares of common stock to the former owners of G2 Research Limited (see Note 8) for achieving certain milestones outlined in the Share Purchase Agreement. In addition, 22,198 shares of common stock were issued to employees under a long term incentive program. -10- Table of Contents (20) STOCK OPTIONS AND WARRANTS Stock Incentive Plan At the annual meeting of shareholders on March 21, 2011, the shareholders approved the 2012 Equity Compensation Plan (the “2012 Plan“).The 2012 Plan provides for the grant of incentive stock options and nonqualified stock options, restricted stock, stock appreciation rights, performance shares, performance stock units, dividend equivalents, stock payments, deferred stock, restricted stock units, other stock-based awards and performance-based awards to employees and certain non-employees who provide services to the Company in lieu of cash. A total of 90,000 shares were initially authorized for issuance pursuant to awards granted under the 2012 Plan. At the 2015 annual meeting of shareholders held on May 19, 2015, our stockholders approved a 713,262 share increase to the total number of shares authorized under the 2012 Plan.During the six months ended March 31, 2016 and 2015, 78,076 warrants were issued under the 2012 Plan.As of March 31, 2016,388,333 shares of common stock were available for future grants under the 2012 Plan. All Options and Warrants The fair value of each stock option and warrant grant is estimated on the date of grant using the Black-Scholes option-pricing model. During the six months ended March 31, 2016 and 2015, the Company granted 78,076 and 14,988 warrants to purchase shares of common stock. These warrants vested immediately and expire two years from grant date. Additionally, during the quarter ended March 31, 2015, the Company extended the life of 129,808 warrants which had been granted during 2013 and 2014, and recorded an expense of $39,929. The Company also recorded $112,519 and $50,054 of expense for the six months ended March 31, 2016 and 2015, respectively, related to the issuance and vesting of outstanding stock options and warrants. The option and warrant grants for six months ended March 31, 2016 were valued using the Black-Scholes model with the following weighted-average assumptions: Expected stock price volatility 71
